UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 8, 2014 IMMUDYNE, INC. (Exact name of registrant as specified in its charter) Delaware 333-184487 76-0238453 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 50 Spring Meadow Rd. Mount Kisco, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (914) 244-1777 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure On January 8, 2014, Immudyne, Inc. released a new corporate presentation outlining the company’s sales and marketing plan. Attached hereto as Exhibit 99.1 and made part of this report, is a copy of the power point presentation. Pursuant to General Instruction B.2. to Form 8-K, the information set forth in this Item 7.01 and Exhibit 99 shall not be deemed “filed” for purposes of Section 18 of the Exchange Act or otherwise subject to the liabilities of that section, or incorporated by reference in any filing under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits 99.1 Immudyne, Inc. corporate presentation dated January 8, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IMMUDYNE INC. (Registrant) Date: January 8, 2014 By: /s/ Mark McLaughlin Name: Mark McLaughlin Title: Chief Executive Officer
